Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
L. Ruther appeals the district court’s order finding that the document he filed there was indecipherable, denying Ruther leave of court to file the document as a civil action, in light of his pre-filing injunction, and treating the document as a miscellaneous matter. The court closed the matter with no further action. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Ruther v. United States Officers, No. 1:14-mc-00024-LMB-TCB (E.D.Va. July 29, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.